Troutman Sanders LLP

875Thir<|1(A[\\j/enu$ k10022 §§ §§§:§ f
NewYor, eW or .
SBnC EFS

 

 

 

troutman.com

 

USL)C SDN Y
Amanda Lyn Genovese DOCUMENT ELECTRONICALLY
amanda.genovese@troutman.com FILED

DOC#:

DATE FILED: '7. to i¢

December 7, 2018

V|A ECF
The Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Fo|ey Square
New York, New York 10007
Re: Brandon Sanders v. Checkr, Inc.,
Civi| Action No.: 1:18-cv-10741 (S.D.N.Y.)
R_equest Under Ru|e 1(_Dl For Extension - 0n Consent

Dear Judge Carter:

This firm represents Checkr, |nc. (“Checkr”) in the above referenced matter. Checkr submits this
Letter-l\/lotion, on consent, seeking an extension of time to file a responsive pleading in this matter.
ln support of its request, Checkr states the following:

1. The responsive pleading deadline is December 18, 2018;
2. There have been no previous extensions;

3. No party Wi|l be prejudiced by this request; and

4. All parties consent to an extension of 30 days.

ln consideration of the foregoing, Checkr respectfully requests an extension of its responsive
pleading deadline, through and including Friday, January 18, 2018.

We thank Your Honor for your consideration of this matter.

Respectfully submitted, |icaiion is ___gl'anfed.

nl
/s/Amanda Lvn Genovese f W:Z j §:k¢é
Amanda Lyn Ge“°“ese Andrew L carter Jr, u s. o J

cc: All counsel of record (via ECF) Datiad h /.°/MNY New Vork

 

 

